PER CURIAM.
Geico General Insurance Company raised five issues in this appeal. We conclude that none of the issues warrants reversal. We note that Geico’s arguments include claims of error that impacted the amount of damages determined by the jury. The jury verdict found that the Estate’s damages were $80,872,266. But the judgment amount entered by the trial court against Geico is $50,000, based on the applicable insurance policy limits. Based on the evidence presented, we are satisfied that even if Geico were correct that errors may have affected the jury’s computation of damages, in the context of this case and the amount of the judgment, any such errors were harmless. Thus, we do not address further Geico’s claims of error.
Affirmed.
KHOUZAM and MORRIS, JJ„ Concur.
ALTENBERND, J., Concurs with opinion.